Exhibit 10.3

 

 

HECLA MINING COMPANY EXECUTIVE

AND SENIOR MANAGEMENT

LONG-TERM PERFORMANCE PAYMENT PLAN

(As Amended and Restated Effective January 1, 2017)

 

INTRODUCTION

 

Purpose. The purpose and objectives of the Hecla Mining Company Executive and
Senior Management Long-Term Performance Payment Plan (“Plan”) include:

 

 

●

Focus attention on key activities and initiatives. We want key decision makers
to allocate time and energy to those key activities that drive the Company's
performance.

 

 

●

Encourage open and frequent communications. We want key decision makers to
openly communicate with their peers regarding their ideas and suggested
approaches in order to assist the Company in achieving its goals.

 

 

●

Establish meaningful, challenging and achievable performance targets. We want to
provide a financial incentive for individuals to attain achievable performance
targets.

 

 

●

Recognize contribution to long-term growth objective efforts. Every position is
important and contributes to the day-to-day success of the Company. However, a
few individuals hold positions that can have long-term and dramatic impact on
the future of the Company. Because these efforts are so critical, it is
important to recognize both the individual contributions as well as the team
contributions.

 

 

●

Attract and retain high caliber executives and senior management. Compensation
is an important consideration in a high caliber leader's willingness to join and
stay with a top- performing organization. This Plan helps meet this important
objective by providing key leaders the opportunity to earn above industry
standard total compensation through personal and organizational performance.

 

 

●

Link Participant interests to those of the Company's shareholders. Our entire
compensation philosophy is based on achieving performance results that are in
the best interest of our shareholders and provides them the opportunity to
realize wealth through our performance.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE I

DEFINITIONS

 

For the purposes of this Plan, the following terms shall have the meanings
indicated unless the context clearly indicates otherwise:

 

“Award” means a cash amount or stock award determined by the Committee based on
the number of Performance Units awarded and the performance of the Company
during the Performance Cycle as measured against the performance goals
established by the Committee for a Performance Cycle.

 

“Award Payment Date” means the date or dates during the calendar year following
the end of a Performance Cycle when Awards made for such Performance Cycle are
paid to Participants who earned such Awards.

 

“Beneficiary” means the person, persons or entity designated by the Participant
to whom the Plan payments shall be made in the event of the Participant’s death.
Each such designation shall be filed with the Company in a form acceptable to
the Company and shall become effective only when received by the Company.
Designated persons or entities shall not be considered Beneficiaries until the
death of the Participant. If the Participant is married, the spouse must consent
to a beneficiary designation to someone else. If a Participant becomes divorced
after having named his or her spouse as a Beneficiary, the prior designation of
the spouse as Beneficiary shall be void. After the divorce, the Participant may,
in his or her discretion, designate his or her ex-spouse as a Beneficiary by
filing a new beneficiary designation form with the Company. If no designated
beneficiary survives the Participant, any payments owed to the Participant at
that time shall be paid to the Participant’s spouse and if none, the
Participant’s surviving children in equal shares and if none, the Participant’s
estate.

 

“Board” means the Board of Directors of Hecla Mining Company.

 

“Cause” means (i) conviction of the Participant for committing a felony under
federal law or the law of the state in which such action occurred; (ii)
dishonesty in the course of fulfilling the Participant’s employment duties; or
(iii) willful and deliberate failure on the part of the Participant to perform
his or her employment duties in any material respect, or such other events as
shall be determined by the Committee. The Committee shall have the sole
discretion to determine whether "Cause" exists, and its determination shall be
final and binding on all interested parties.

 

“CEO” means Chief Executive Officer of the Company.

 

“Change in Control” means the change in ownership of the Company, a change in
effective control of the Company or change in the ownership of a substantial
portion of the assets of the Company, as defined under Treasury Regulations§
1.409A-3(i)(5).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

 
 

--------------------------------------------------------------------------------

 

 

“Committee” means the Compensation Committee of the Board.

 

“Company” means Hecla Mining Company.

 

“Disability” or “Disabled” means (A) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; (B) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under the
Company's long-term disability plan; or (C) the Participant is determined to be
totally disabled by the Social Security Administration.

 

“Eligible Employee” means any employee of the Company selected to participate on
the recommendation of the CEO to the Committee or by the Committee due to being
employed in a position determined to be eligible by the Committee.

 

“Involuntary Separation from Service” means a Separation from Service due to the
Company terminating the Participant’s employment.

 

“IRS” means the Internal Revenue Service.

 

“Leave of Absence” means any leave of absence required by law.

 

“Maximum Award Opportunity” means the amount attributable to the Performance
Unit value if the Company achieves or surpasses a defined “maximum” result for a
particular performance goal for the applicable Performance Cycle.

 

“Participant” means an Eligible Employee who has been designated by the
Committee to participate in a Performance Cycle under this Plan in accordance
with the provisions of Article III. An Eligible Employee can be a Participant
with respect to some Performance Cycles and not others. Eligible Employees are
not assured of being a Participant for any particular Performance Cycle, and
participation in one Performance Cycle does not guarantee or imply that the
Eligible Employee will be selected to participate in any future Performance
Cycles.

 

“Performance Cycle” means the applicable 36-consecutive month period beginning
on January 1 as designated by the Committee. The first Performance Cycle under
this restated Plan commences January 1, 2017, and ends December 31, 2019.
Performance Cycles can overlap (i.e., the next Performance Cycle can commence
January 1, 2018, and end December 31, 2020).

 

“Performance Units” means dollar-denominated units whose payment and/or value is
contingent upon performance as determined by the Committee. The nominal target
value for each performance unit will be determined by the Committee in its
discretion.

 

 
 

--------------------------------------------------------------------------------

 

 

“Plan” means the nonqualified and unfunded program established and maintained by
the Company for the benefit of Participants eligible to participate therein, as
set forth in this Plan document, and referred to as the Hecla Mining Company
Executive and Senior Management Long-Term Performance Payment Plan.

 

“Retirement” means a Separation from Service other than due to death, Disability
or for Cause if (1) the Participant begins receiving a distribution from the
Hecla Mining Company Retirement Plan and (2) at the time of Separation from
Service the Participant is:

 

(A)     At least age sixty (60) and has fifteen (15) or more years of service
with the Company,

(B)     At least age sixty-five (65) and has seven (7) or more years of service
with the Company, or

(C)     At least age sixty-eight (68).

 

“Separation from Service” or “Separate(s) from Service” means a termination of
employment with the Company and all entities affiliated with the Company,
construed in a manner consistent with Code Section 409A(a)(2)(A)(i) and the
Treasury Regulations thereunder and applicable guidance from the IRS.

 

“Target Award Opportunity” means the amount attributable to the Performance Unit
value if the Company achieves the defined “target” result for a particular
performance goal for the Performance Cycle.

 

“Threshold Award Opportunity” means the amount attributable to the Performance
Unit value if the Company achieves a defined minimum or “threshold” result for a
particular performance goal for the Performance Cycle.

 

ARTICLE II

PLAN ADMINISTRATION

 

2.1     Administration. This Plan shall be administered by the Committee. The
Committee shall have full discretionary power and authority to determine the
amount of any and all Awards, to administer and interpret the Plan, determine
all factual and legal questions under the Plan (including but not limited to
eligibility for and the amount, terms and conditions of any Threshold, Target or
Maximum Award Opportunity). The Committee shall also maintain records of the
Plan, and shall be responsible for ensuring that the purposes of the Plan are
accomplished. Determinations by the Committee shall be final and binding on all
parties with respect to all matters relating to the Plan. The Committee may from
time to time adopt such policies and procedures as it deems appropriate to
assist in the administration of the Plan. The Committee may delegate all or part
of its administrative duties and authority to one or more persons or entities,
whether or not such persons or entities are members of the Committee or
employees of the Company or affiliates of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

2.2     Books and Records. The Committee shall maintain records of each
Participant’s Awards.

 

2.3     Liability. No current or former member of the Committee and no employee,
director, officer or member of the Board of the Company or its affiliates shall
be liable to any persons for any actions taken (or not taken) under the Plan, or
for any failure to effect any of the objectives or purposes of the Plan, by
reason of insolvency or otherwise, except to the extent such person has engaged
in willful misconduct with respect to the Plan. Neither the officers nor any
current or former member of the Committee or the Board or any of its affiliates
in any way secures or guarantees the payment of any benefit or amount that may
become due and payable hereunder to or with respect to any Participant or
Beneficiary. Each Participant and Beneficiary entitled at any time to payments
hereunder shall look solely to the assets of the Company for such payments as an
unsecured, general creditor. Nothing herein shall be construed to give a
Participant, Beneficiary or any other person or persons any right, title,
interest or claim in or to any specific asset, fund, reserve, account or
property of any kind whatsoever owned by the Company or in which it may have any
right, title or interest now or in the future. After benefits shall have been
paid to or with respect to a Participant or Beneficiary (as applicable) and such
payment purports to cover in full the benefit hereunder, such former Participant
or Beneficiary or other person or persons, as the case may be, shall have no
further right or interest in the other assets of the Company in connection with
this Plan.

 

ARTICLE III

ELIGIBILITY

 

3.1     Participation in a Performance Cycle. An Eligible Employee shall become
a Participant with respect to a Performance Cycle if the Eligible Employee has
been designated by the Committee to participate in and is awarded Performance
Units for that Performance Cycle. Eligible Employees hired after the beginning
of a Performance Cycle has commenced may be eligible to participate in the Plan
on a prorated basis for that Performance Cycle as determined by the Committee.

 

3.2     Conditions to Earning of Awards. For a Participant to earn an Award for
a particular Performance Cycle a Participant must meet all of the following
criteria:

 

 

(a)

The Participant is continuously employed with the Company through the Award
Payment Date, unless the Participant Separates from Service due to Disability or
Retirement, or has an Involuntary Separation from Service without Cause and
executes and does not revoke a separation agreement (which will include a full
waiver and release of the Company and its affiliates) in a form prescribed by
the Company (“Release”), dies while employed with the Company or there is a
Change in Control;

 

 

(b)

The Participant is in full compliance with all of the Participant’s contractual
obligations to the Company and its affiliates and obligations imposed by law
with respect to the Participant’s employment with the Company through the Award
Payment Date; and

 

 
 

--------------------------------------------------------------------------------

 

 

 

(c)

The Participant signs and delivers to the Company all required documents and
agreements related to the Award for such Performance Cycle as determined by the
Committee in its sole discretion.

 

If any of these criteria are not satisfied, the Participant will not earn or
receive the Award. For avoidance of doubt, if a Participant’s employment with
the Company terminates before the end of a Performance Cycle for any reason
other than death, Disability, Retirement or Involuntary Separation from Service
without Cause the Participant will not earn or receive an Award for such
Performance Cycle. Furthermore, no Participant earns an Award if he or she has
an Involuntary Separation from Service with Cause after the end of the
Performance Cycle and before the Award Payment Date.

 

3.3     Termination of Participation. A person shall cease to be a Participant
for a particular Performance Cycle upon the earliest to occur of:

 

 

(a)

The effective date of the freezing, amendment or termination of the Plan that
ceases the Participant’s active participation in accordance with Article VI; or

 

 

(b)

The death, Disability or Separation of Service of the Participant; or

 

 

(c)

Demotion, position reassignment or change in job scope that transfers the
Participant out of an eligible position.

 

ARTICLE IV

AWARDS

 

4.1     Determination of Threshold, Target and Maximum Award Opportunities and
Awards. The Award amount shall be determined based on the number of Performance
Units awarded to the Participant and the Company’s performance relative to
performance goal levels determined by the Committee for each performance goal
for that Performance Cycle. To the extent that performance falls between two
levels of a performance goal (such as between Threshold and Target), the amount
of the Award attributable to that performance goal shall be calculated through
interpolation. If performance is below the Threshold Award Opportunity for a
particular performance goal, then no value will be attributable to that
performance goal for that Performance Cycle.

 

The CEO shall recommend Company-wide performance goals, including Threshold,
Maximum and Target Award Opportunities for each performance goal, as well as the
number of Performance Units for Participants other than the CEO to the
Committee. The Committee shall establish for each Performance Cycle:

 

 

(a)

Company-wide performance goals;

 

 
 

--------------------------------------------------------------------------------

 

 

 

(b)

for each performance goal, a Threshold Award Opportunity, Target Award
Opportunity and Maximum Award Opportunity; and

 

 

(c)

for each Participant, the number of Performance Units.

 

Performance goals and Threshold, Maximum and Target Award Opportunities need not
be the same for all Performance Cycles but instead may vary from one Performance
Cycle to the next.

 

4.2

Prorated Award

 

(a)     Death, Disability, Retirement or Involuntary Separation from Service
without Cause. If a Participant dies, becomes Disabled or has a Separation from
Service due to Retirement or an Involuntary Separation from Service without
Cause during a Performance Cycle while a Participant, the Participant shall be
entitled to a prorated amount reflecting proration through the end of the month
in which the death, Disability or Separation from Service occurred. The prorated
amount (if any) shall be equal to the sum of : (a) the amount that would have
been awarded for any complete Performance Cycle while the Participant was
employed, and (b) the product of the amount (if any) that would have been
awarded absent proration as determined using actual performance of the
performance goals for the Performance Cycle the Disability or Separation from
Service occurred (for death, the target performance shall be used) multiplied by
a fraction, the numerator of which is the number of months in such Performance
Cycle during which the individual was a Participant (including the month in
which the Participant dies, became Disabled, or Separated from Service) and the
denominator of which is 36. Notwithstanding any of the foregoing to the
contrary, to be eligible for a prorated Award pursuant to this Section due to
Disability, Retirement or Involuntary Separation from Service without Cause, a
Participant must properly complete and return a Release and any applicable
revocation period must lapse before the Award Payment Date.

 

(b) Transfer out of an Eligible Position. If a Participant is demoted, has a
position reassignment or change in job scope that results in the Participant not
being employed in an eligible position during a Performance Cycle, the
Participant shall be entitled to a prorated amount reflecting proration through
the end of the month in which the job change occurred. The prorated amount (if
any) shall be equal to the sum of : (a) the amount that would have been awarded
for any complete Performance Cycle while the Participant was employed in an
eligible position, and (b) the product of the amount (if any) that would have
been awarded absent proration as determined using actual performance of the
performance goals for the Performance Cycle the job change occurred multiplied
by a fraction, the numerator of which is the number of months in such
Performance Cycle during which the individual was a Participant employed in an
eligible position (including the month of the job change) and the denominator of
which is 36.

 

(c) Leave of Absence. If a Participant was on a Leave of Absence during a
Performance Cycle (but did not terminate employment), but the conditions set
forth in Section 3.2 are otherwise satisfied, any Award the Participant receives
for that Performance Cycle shall be a prorated amount reflecting the number of
whole months during such Performance Cycle that the Participant was not on a
Leave of Absence, unless otherwise required by law. The prorated amount (if any)
shall be the product of the amount (if any) that would have been awarded absent
proration as determined using actual performance for the entire Performance
Cycle multiplied by a fraction, the numerator of which is the number of whole
months in such Performance Cycle during which the individual was a Participant
not on a Leave of Absence and the denominator of which is 36.

 

 
 

--------------------------------------------------------------------------------

 

 

(d) Change in Control. Notwithstanding any contrary provision of the Plan, if
there is a Change in Control during a Performance Cycle, all Awards payable for
any Performance Cycle not yet completed shall be prorated based on target
performance for the performance goals for each of those Performance Cycles. For
Participants employed on the date of the Change in Control, the prorated amount
shall be equal to the sum of : (a) the amount that would have been awarded for
any complete Performance Cycle while the Participant was employed, and (b) the
product of the amount (if any) that would have been awarded absent proration as
determined using target performance of the performance goals for the Performance
Cycle the Change in Control occurred multiplied by a fraction, the numerator of
which is the number of months in such Performance Cycle up to the month of the
Change in Control (including the month of the Change in Control) and the
denominator of which is 36. For Participants who had become Disabled or had a
Separation from Service due to Retirement or an Involuntary Separation from
Service without Cause before the Change in Control, payments for those
Performance Cycles that had not completed as of the Change in Control shall be
prorated as provided in Section 4.2(a) above but the proration shall be based on
target performance.

 

ARTICLE V

PAYMENT AMOUNT, TIME AND MANNER

 

5.1     Payment Amount. The amount of the Participant’s Award, if any, shall be
determined under Article IV as of the end of the Performance Cycle and within a
reasonable period of time before the Award Payment Date.

 

5.2     Time and Manner of Payment. Except as provided below, the Award (less
applicable tax withholdings) will be paid on the Award Payment Date to the
Participant or Beneficiary, as applicable.

 

(a)      In the event of a Participant’s death, the Award shall be paid within
75 days of the date of death.

 

(b)      In the event of a Change in Control, the Award shall be paid within 75
days of the date of the Change in Control.

 

Payment of Awards due to death or Change in Control shall be made in cash.
Payment of all other Awards shall be made in cash, Company stock, or restricted
stock units or a combination of any of the three as determined by the Committee
in its sole discretion. If Awards are paid in Company stock, shares of stock
will be granted under the Company’s 2010 Stock Incentive Plan or any subsequent
stock incentive plan approved by the Company’s shareholders.

 

 
 

--------------------------------------------------------------------------------

 

 

5.3     Withholding. The Company shall withhold from any payments any deductions
required by law.

 

ARTICLE VI

AMENDMENT; TERMINATION

 

6.1.     Amendment and Termination. The Plan may be amended, discontinued or
terminated at any time through action by the Board or by the Committee;
provided, however, that no amendment, discontinuance or termination of the Plan
will, without the consent of any persons affected thereby, alter or impair the
rights or benefits of any Participant or Beneficiary earned before such
amendment, discontinuance, or termination. No amendment, discontinuance or
termination of the Plan shall affect or otherwise accelerate the timing, form
and manner of payments of Awards in existence as of the date such amendment,
discontinuance or termination is adopted by the Board or Committee, but instead
such payments shall occur in accordance with the terms of the Plan in effect at
the time such amendment, discontinuance or termination is adopted.

 

6.2.     Payment. If the IRS issues a final ruling that any amounts deferred
under this Plan will be subject to current income tax due to a failure to comply
with Code Section 409A, all Award payments to which the ruling applies shall be
paid to the Participants in a single cash lump sum within 60 days after such
final ruling is issued.

 

ARTICLE VII

CLAIMS

 

Any person claiming a benefit under the Plan or requesting an interpretation,
ruling or information under the Plan shall present the request in writing to the
Committee. The Committee has the discretionary authority to interpret and
administer the Plan. Any interpretation, ruling or determination by the
Committee under the Plan (including, without limitation, a determination of
entitlement to an Award or the amount of an Award) shall be final and binding on
Participants, Beneficiaries and their respective spouses, heirs and estates.

 

ARTICLE VIII

GENERAL PROVISIONS

 

8.1.     Attorneys’ Fees. If suit or action is instituted to enforce any rights
under this Plan, the prevailing party may recover from the other party
reasonable attorneys’ fees and costs at trial and on any appeal.

 

8.2.     Notices. Any notice under this Plan shall be in writing and shall be
effective when actually delivered or, if mailed, when deposited as first class
mail postage prepaid. Mail shall be directed to the Company or Committee at the
Company’s main administrative offices, to the Participant at the Participant’s
last known home address shown in the Company’s records, or to such other address
as a party may specify by notice to the other parties.

 

 
 

--------------------------------------------------------------------------------

 

 

8.3.     Nontransferability. The rights of a Participant under this Plan are
personal. Except for the rights of Beneficiaries, no interest of a Participant
or one claiming through a Participant may be directly or indirectly assigned,
alienated, pledged, transferred or encumbered and no such interest shall be
subject to seizure by legal process, attachment, garnishment, and execution
following judgment or in any other way subjected to the claims of any creditor.
The foregoing limitation precludes, among other things, a Participant who may or
has become divorced from transferring any portion of his or her interest under
this Plan to his or her spouse or ex-spouse.

 

8.4.     Not an Employment Contract. This Plan is not and shall not be deemed to
constitute a contract of employment between the Company and any employee or
other person, nor shall anything herein contained be deemed to give any employee
or other person any right to be retained in the Company’s employ or in any way
limit or restrict the Company’s right or power to discharge any employee or
other person at any time and to treat him without regard to the effect that such
treatment might have upon the employee as a Participant in the Plan. Rather,
except to the extent expressly stated otherwise in any individual written
employment agreement signed by the employee and by an authorized officer of the
Company, all employees of the Company are and remain terminable at will, meaning
that either the employee or the Company may terminate the employment
relationship at any time, for any reason or no reason, with or without cause,
notice or any kind of pre- or post-termination warning, discipline, or
procedure.

 

8.5.     Successors. Amounts payable under this Plan shall be solely an
obligation of the Company (and not its affiliates), and the Company’s successors
and assigns.

 

8.6.     Incompetence. The Committee may decide that because of the mental or
physical condition of a person entitled to a payment, or because of other
relevant factors, it is in the person’s best interest to make payments to others
for the benefit of the person entitled to payment. In that event, the Committee
may in its discretion direct those payments to be made to any of the following:
(a) to a parent or spouse or a child of legal age; (b) to a legal guardian; or
(c) to one furnishing maintenance, support, or hospitalization.

 

8.7     Compliance With Law. If any portion of this Plan is inconsistent in any
way with applicable law, all provisions will be interpreted in a manner that
would make them consistent with current law.

 

8.8     Section 409A Compliance. This Plan is intended to comply with Code
Section 409A (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this Plan, payments provided under this Plan may only be made upon
an event and in a manner that complies with Section 409A or an applicable
exemption. Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Plan comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A.

 

 
 

--------------------------------------------------------------------------------

 

 

8.9     Governing Law; Severability. Except to the extent that federal law is
controlling, the Plan shall be construed and entered in accordance with and
governed by the laws of the State of Delaware. Invalidation of any one of the
provisions of the Plan for any reason shall in no way affect the other
provisions hereof, and all such other provisions shall remain in full force and
effect.

 

8.10     Unsecured General Creditor. Any Award under this Plan shall be an
unfunded, unsecured promise of the Company to make payments in the future.
Participants and their beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interest or claims in any property or assets of
the Company. Any and all of the Company’s assets shall be, and remain, the
general, unpledged, unrestricted assets of the Company. The Company may, but
shall not be required to, establish a reserve of assets to provide funds for
payments under this Plan. Establishing a reserve shall have no effect on the
operation of this Plan or upon the status of Participants as unsecured general
creditors of the Company. Rights to payments will not be limited to assets held
in any reserve.

 

 

 

HECLA MINING COMPANY

 

 

 

 

 

 

                   

 

 

 

 

 

 

By:

 

/s/ Phillips S. Baker, Jr.

 

 

 

 

Phillips S. Baker, Jr.

 

 

 

 

President & CEO

 

 